Title: From George Washington to Thomas Jefferson, 27 August 1790
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Friday Morng, 27th [August] 1790

Enclosed is the report (I mentioned to you on our Passage to Rhode-Island) of the Officer who was directed to explore the Navigation of Big Beaver &ca—When you have read, & taken such extracts from it as you may be inclined to do, please to return to the papers to me, as they will have a place with some other Papers I mean to take with me to Virginia.

The short and rough Extracts also enclosed, were taken at the time of reading another report of the Ouabash River Navign. Yrs &c.

G. W——n

